DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
The instant action is in response to papers filed 9/2/2022.
Claims 4, 5 and 7 have been amended.
Claims 1-19 are pending. 
Applicant's election with traverse of group III, claims 4, 5, and 17 in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the ground(s) that the response asserts searching additional groups would not place a serious search burden on the office.  This is not found persuasive because as the instant application is a national stage entry and thus is under unity of invention, not search burden. Thus this argument is not persuasive.  The response further provides arguments the art of record is different than the entirety of the limitations of claim 4 and 10.  This argument has been thoroughly reviewed but is not considered persuasive as the art of record renders obvious the feature of rolling circle amplification that unifies all pending independent claims.
Applicant further has elected 
    PNG
    media_image1.png
    243
    468
    media_image1.png
    Greyscale

However, no such species election was required.
Claims 1-3, 6-16, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2021.
Claims 4-5 and 17 are being examined. 
	The objection to the drawings has been withdrawn in view of the replacement sheets.
The instant response is non-compliant with 37 CFR 1.121 as the claim has amended the claim to recite, “(22), (21), and (24) on the second page of the claim, but does not underline them as required by the statute.  However, in order to promote compact prosecution and customer service the instant response will be examined.  Future amendments that are not compliant with 37 CFR 1.121 may not be entered.
The previous 112(b) rejection has been withdrawn in view of the amendment.
The prior 102  rejections have been withdrawn in view of the amendments.
Priority
	The instant application was  filed 01/25/2019 is a national stage entry of  with an international filing date: 06/01/2017 and claims foreign priority to JP2016-145839 , filed 07/25/2016 and claims foreign priority to JP2017-050490 , filed 03/15/2017.  Neither the foreign priority documents are in English.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Response to Arguments
	This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 has been  amended to recite, “a region (221).”  The claim provides no length limitations and thus encompasses any length.  However, the specification as originally filed in paragraph 0069 teaches,” a sequence 221 of 8 to 15 bases.”  Thus the amendment is broader than the scope of the disclosure and has introduced new matter. This rejection can easily be overcome by deleting the information in parenthesis from the claim.
Claim 4 has been  amended to recite, “a second primer sequence (242).”  The claim provides no length limitations and thus encompasses any length.  However, the specification as originally filed in paragraph 0073 teaches,” The sequence 242 has a length of 7 bases or 8 bases.”  Thus the amendment is broader than the scope of the disclosure and has introduced new matter. This rejection can easily be overcome by deleting the information in parenthesis from the claim.
Claim 4 has been  amended to recite, “ the second single-stranded circular DNA (24) contains: a sequence (241) that is same as the sequence (203), in the first single-stranded circular DNA (20), complementary to the second-single-stranded- circular-DNA-binding sequence (231).”  The specification as originally filed in paragraph 0072 teaches,” 0072] A second single-stranded circular DNA 24 contains:  the same sequence 241 as the sequence 203, in the first single-stranded circular DNA 20, complementary to the second-single-stranded-circular-DNA-binding sequence;  a second primer-binding sequence 242 adjacent to the 5'-side thereof; and  a sequence 243 complementary to a guanine quadruplex-forming sequence..”  Thus the amendment is broader than the scope of the disclosure and has introduced new matter. This rejection can easily be overcome by deleting the information in parenthesis from the claim.
Claim 5 has been amended to recite, “wherein the second single-stranded circular DNA (24) further contains a sequence complementary to a detection reagent-binding sequence.”  However the specification as originally filed teaches,  “0072] A second single-stranded circular DNA 24 contains:  the same sequence 241 as the sequence 203, in the first single-stranded circular DNA 20, complementary to the second-single-stranded-circular-DNA-binding sequence;  a second primer-binding sequence 242 adjacent to the 5'-side thereof; and  a sequence 243 complementary to a guanine quadruplex-forming sequence.”   Thus the amendment is broader than the scope of the disclosure and has introduced new matter. This rejection can easily be overcome by deleting the information in parenthesis from the claim.
Claim 5 and 17 are rejected as they depend from claim 4.
Response to Arguments
This is a new ground of rejection 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to recite, “(20),“ “(22),” “(21),” ”(211), “(212),” “(211),” “(21),” “(22),” “(20);” “(24),” “(25),” “(23),” “(23),” “(25)”, “(24);”(20),” “(201),” “(211)” “(21);” “(202)” “(201)”; “(203)”  “(231),”; “(22),” “(221),” “(212),” “(21),” “(222),” “(221),” “(202),” “(20),” “(24),” (241), “(203),” “(20),” “(231);” “(242),”” (25),” (241);” “(25),” “(251),” “(204),” “(203),” “(20),” “(231);” “(252)” “(251),” “(242),” “(24),” “(262),” “(212)” “(21),” “(221).”  The metes and bounds are unclear if the recitation in parenthesis is merely a preferred embodiment or a limitation of the claim.  If it is a limitation of the claim it is unclear how it limits the claim.  Further it is unclear if the recitation limits the claim to the species taught in the specification, for example length of a region or primer.  Thus it is unclear what structure is encompassed or required by the claim in view of the numbers in parenthesis.  This rejection can easily be overcome by deleting the information in parenthesis from the claim.
Claim 4 recites, “is same as the region (204).”  The metes and bounds are unclear what, “is same as the region (204)” is referencing as the claim does not previously recite “region (204).”  Thus the limitation lacks antecedent basis in the claim.
Claim 5 and 17 are rejected as they depend from claim 4.
Response to Arguments
This is a new ground of rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren (WO2014/076209) and Kataoka (Analytical Chemistry (2014) volume 86, pages 12078-12084)
The metes and bounds of the claim are unclear in view of the recitation of numbers in parenthesis.  This rejection is provided in view of the breadth  and indefiniteness of the claims.
With regards to claim 4, Landegren teaches, “The present invention lies generally in the field of nucleic acid amplification by rolling circle amplification (RCA), and particularly in the concept of generating a localized, more than linear, amplification based on RCA in at least two rounds of amplification. The product of the second (or further) RCA reaction is not physically derived from the first (or earlier) RCA product and the second or further round of RCA amplification provides a means for amplifying the signal obtainable from a rolling circle amplification reaction. The method of the invention involves generating a second RCA product by RCA of a second, separate, RCA template. By ensuring that the reaction product of the second RCA is physically attached to the product of a first RCA reaction a localized amplification reaction may be obtained.”(page 1 first paragraph).
Landegren teaches,” The sRCA methods of the present invention offer the potential to identify and count even very rare mutations, including when relatively error-prone mutation detection methods are used. Thus a first RCA product may be generated using a mutation-containing analyte target nucleic acid circle as first RCA template and the repeated occurrence of a mutant sequence in the first RCA product may be detected, by using an allele-specific (e.g. mutation-specific) probe for the second CA i.e. a probe which recognizes the mutant sequence present in the monomer repeats of the first RCA product.”
Thus Landegren teaches the active step of the claims of hybridizing a nucleic acid target containing a mutation and primer to a circular DNA, performing rolling circle amplification, using the product of the rolling circle amplification and a primer to hybridize to a second circular DNA and performing a second rolling circle amplification and for detecting amplification of the mutation.
With regards to claim 5, Landegren teaches, “In these embodiments, the signal producing system may include a probe nucleic acid or oligonucleotide that specifically binds to a sequence found in the RCA product (i.e. a reporter domain sequence), where the probe nucleic acid/oligonucleotide may be labelled with a directly or indirectly detectable label.”  (page 85, 1st full paragraph).
Landegren does not specifically teach the use of guanine quadruplex by use of ThT-HE or ThT-DB (quadruplex binding dyes).
However, Kataoka teaches, “ Some ligands could indicate G4s based on fluorescence intensity or color changes,6−11 and others could specifically suppress gene expression. Among these, ThT, which is a well-known amyloid-binding compound, is likely to be a unique ligand, particularly because it was found to maintain protein homeostasis and extend the lifespan of Caenorhabditis elegans.  Furthermore, Mohanty et al. very recently showed that ThT could stabilize the antiparallel G4 form of 22AG, which is a 22-mer sequence found in human telomeres, in neutral buffer solution (pH 7.2) with a low-salt concentration (50 mM K+ ) and emit fluorescence with enhanced intensity. These results suggest the significance of chemical modifications of ThT.” (12078, 1st column, 1st paragraph). Kataoka teaches, “We found that a minimal ThT modification at the N3 position could greatly influence the selectivity for G4 topological structures as well as fluorescence intensity. The advantage of ThT-HE over the original compound ThT as a G4 probe could be demonstrated using not only a sensitive fluorometer and imager but also with conventional optical tools, which indicated that the difference between these two dyes was clearly significant. In addition, we confirmed that ThT-DB and ThTHE retained G4 conformation-inducing abilities in biological buffers with normal salt concentrations, and the induced topology of G4 could be altered by different N3 substituents. .”(12083, 1st column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design the second circular DNA to produce RCA products with guanine quadraplex and detect with ThT dyes,  The artisan would be motivated as Kataoka teaches, “The advantage of ThT-HE over the original compound ThT as a G4 probe could be demonstrated using not only a sensitive fluorometer and imager but also with conventional optical tools, which indicated that the difference between these two dyes was clearly significant. In addition, we confirmed that ThT-DB and ThTHE retained G4 conformation-inducing abilities in biological buffers with normal salt concentrations, and the induced topology of G4 could be altered by different N3 substituents.”  The artisan would have a reasonable expectation of success as the artisan is merely substituting one detection method for another.
Response to Arguments
The response traverses the rejection asserting the prior art does not specifically teach, “ wherein the first oligonucleotide primer has a base that hybridizes with the mutated base present in the second region (212) of the target polynucleotide (21), and the base that hybridizes with the mutated base is located at the 3'-end of the region (221).”  This argument has been thoroughly reviewed but is not considered persuasive as the response is relying on limitations that are in parenthesis which are unclear how they relate to the rest of the claim.  Thus the rejection is maintained.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634